By the Court.—Freedman, J.
The questions raised "by the appellant arise, with one exception, upon exceptions taken in the course of the trial to the admission of evidence. After a careful examination of the whole case, I am unable to perceive that any error was committed in that respect.
The only other complaint relates to the refusal of the court, in consequence of plaintiffs objection, to allow the jury to take with them three certain bills which had been put in evidence. This was a matter resting in the discretion of the court, and the exercise of such discretion is not properly reviewable on an appeal from the judgment merely. No reason was given by defendant’s counsel why the bills should be handed to the jury, nor does it appear that the defendant has been prejudiced in any way by such refusal.
The judgment should be affirmed, with costs.
Speir, J., concurred.